DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the teaching of the body and the cutting element are detachable in claim 10, the first set of peaks includes peaks forming an angular edge in claim 16, the thickness of the body changes as the body extends in a lateral direction wherein the lateral direction is orthogonal to the longitudinal direction in claim 17, and the distance between the first set of peaks and the second set of peaks changes as the body extends in a lateral direction wherein the lateral direction is orthogonal to the longitudinal direction in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	With respect to claim 7, the Examiner notes that Applicant is invoking 112(F) as the claim uses the term “means for” in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Applicant uses the claim limitation “the first peaks includes peaks forming an angular edge”.  It is unclear based on Applicant’s specification what they consider an “angular edge”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozic (US 2013/0269499).
 	Regarding claim 9, Bozic discloses a sawblade for cutting bone tissue comprising a body (2) extending in a longitudinal direction from a proximal end (see figure below) to a distal end (see figure below) between first (see figure below) and second planes (see figure below) extending parallel to the body, the body being corrugated (figures 4-5) such that the body defines a first set of peaks (see figure below, “top” 6’s) cresting in a first direction orthogonal to the longitudinal direction, the body further defining a second set of peaks (see figure below, “bottom” 6’s) cresting in a second direction opposite the first direction; and a cutting element (3) coupled to the distal end of the body wherein the cutting element defines a cutting surface (figure 5) having a rectangular profile configured to produce a planar cut (¶29).
 	Regarding claim 2, Bozic discloses the first set of peaks are each tangent to the first plane (figure 4).
 	Regarding claim 3, Bozic discloses the second set of peaks are each tangent to the second plane (figure 4).
 	Regarding claim 4, Bozic discloses the cutting element includes a plurality of cutting teeth (3, figure 5) extending distally from the body.
 	Regarding claim 5, Bozic discloses the cutting teeth define the rectangular profile of the cutting element (¶29 “rectilinearly”) .
 	Regarding claim 6, Bozic discloses the proximal end of the body includes a flat portion (9) configured to couple to a power saw (¶29).
 	Regarding claim 7, Bozic discloses the proximal end of the body defines a bore (10) configured to receive a means for detachably coupling to a power saw (¶29 “machine tool”).
 	Regarding claim 8. Bozic discloses the body is corrugated such that the first and second sets of peaks extend along the body in a lateral direction orthogonal (¶3 “at right angles”) to the longitudinal direction (¶3, ¶13-14).
 	Regarding claim 9, Bozic discloses the body and the cutting element are monolithic (figures 4-5).
 	Regarding claim 15, Bozic discloses the first set of peaks includes forming a rounded edge (figure 4). 	Regarding claim 18, Bozic discloses the distance between the first set of peaks and the second set of peaks changes as the body extends in a lateral direction wherein the lateral direction is orthogonal to the longitudinal direction (figures 4-5).
 	Regarding claim 19, Bozic discloses the sawblade includes straight lateral edges parallel to the longitudinal direction (see figure below). 
 	Regarding claim 20, Bozic discloses the sawblade includes curved lateral edges (see figure below) transverse to the longitudinal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bozic (US 20130269499).
 	Regarding claim 11, Bozic discloses the claimed invention including the body defines a center axis (see figure below) from which the first and second sets of peaks extend (figure 5).   	However, Bozic fails to teach the first and second sets of peaks are approximately equidistant from the center axis in the embodiment of figure 5.
 	Bozic discloses in the alternative embodiment of figure 3, the body has a center axis (see figure below) from which first and second sets of peaks are approximately equidistant from the center axis (figure 3, ¶18 and ¶28) as it is one of various configurations for the placement and spacing of the first and second sets of peaks (figures 1-5).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the sawblade of the embodiment of figure 5 of Bozic to have the first and second sets of peaks are approximately equidistant from the center axis as disclosed in figure 3 of Bozic.  As having the first and second sets of peaks are approximately equidistant from the center axis is one of various configurations for the placement and spacing of the first and second sets of peaks.

 	Regarding claim 12, it would have been obvious to one having ordinary skill in the art at the time of filing to construct the sawblade body to have a width of about 0.04 inches to about 1.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, an oscillating sawblade for cutting bone tissue, discovering a usable range involves only routine skill in the art.  

 	Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time of filing to construct the sawblade body to have a thickness between 0.01 and 0.05 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, an oscillating sawblade for cutting bone tissue, discovering a usable range involves only routine skill in the art.  

 	Regarding claim 14, it would have been obvious to one having ordinary skill in the art at the time of filing to construct the sawblade body to have the distance between the first and second plane measure between 0.04 and 0.09 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, an oscillating sawblade for cutting bone tissue, discovering a usable range involves only routine skill in the art.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozic (US 20130269499) in further view of Ryd et al. (US 5,087,261).
 	Regarding claim 10, Bozic discloses the claimed invention except for the body and the cutting element are detachable.
 	Ryd et al, disclose sawblades (1, figure 4, 2, figure 5 and 3, figure 6) wherein the cutting element (8 + 9, figure 4) of the sawblade is unitary with the body or alternatively, the cutting element (31, figure 5 or 40 + 41, figures 6-7) is detachable from the body (30, figure 5 or 3, figure 6, column 4, lines 8-42).
 	It would have been obvious to one having ordinary skill in the art at the time of filing to construct the cutting element of Bozic to be detachable from the body as taught by Ryd et al. as constructing a formerly integral structure in various elements involves only routine skill in the art and is expressly taught by Ryd et al.   

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bozic (US 20130269499) in further view of Sidebotham et al. (US 2018/0125503).
 	Regarding claim 17, Bozic discloses the claimed invention except for the thickness of the body changes as the body extends in a lateral direction wherein the lateral direction is orthogonal to the longitudinal direction. 	Sidebotham et al. disclose a sawblade (100, figure 10) having a thickness (“t”), figure 10 that changes (from “t2” to “t1”, figure 10) as the body extends in a lateral direction wherein the lateral direction is orthogonal to the longitudinal direction (¶71).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the sawblade of Bozic to change as the body extends in a lateral direction which is orthogonal to the longitudinal direction as taught by Sidebotham et al. as the reduction in thickness reduces material the amount of material needed thereby reducing the cost of material needed for production.

    PNG
    media_image1.png
    368
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    486
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775